Case 1:20-cv-02219-AJN Document1 Filed 03/12/20 Page 1of 8
DGE NATHAN

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus wh 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

for the
Southern District of New York

20

 

ALTAGRACIO DE LA CRUZ
(AKA EDWARD PICHARDO)

 

CV 2219

 

Petitioner

Vv. Case No.

 

O ied by Clerk ‘Our
DEPARTMENT OF HOMELAND SECURITY (Supplied by Clerk of Court)

Nee Neer Semen Se Somer! See” Sent” Sniper” nee”

 

Respondent
(name of warden or authorized person having custody of petitioner)
PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

1. (a) Your fullname: ALTAGRACIO DE LA CRUZ
(b) Other names you have used: EDWARD PICHARDO

2. Place of confinement:
(a) Name of institution: HUDSON COUNTY JAIL

(b) Address: 30-35 HACKENSACK AVE
KEARNEY, NJ 07032
(c) Your identification number: 346241
3. Are you currently being held on orders by:
’ MFederal authorities [1 State authorities Other - explain:
DEPARTMENT OF HOMELAND SECURITY, IMMIGRATION AND CUSTOMS ENFORCEMENT

4. Are you currently:

 

 

 

 

 

 

 

 

CVA pretrial detainee (waiting for trial on criminal charges)
CServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:
(c) Date of sentencing:

 

 

Being held on an immigration charge
OOther (explain):

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
(How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-02219-AJN Document 1 Filed 03/12/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(Pretrial detention

Immigration detention

C1 Detainer

The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

(Disciplinary proceedings

[Other (explain):

 

 

 

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: DEPARTMENT OF HOMELAND SECURITY, ICE,

26 FEDERAL PLAZA, NY NY 10278
(b) Docket number, case number, or opinion number: 091482153

 

 

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
DETAINED BY DHS-ICE WHILE CASE PENDING.

 

 

 

(d) Date of the decision or action:

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
OYes No

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8, Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes No

Page 3 of 9
Case 1:20-cv-02219-AJN Document 1 Filed 03/12/20 Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes No

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10, Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

ClhYes No

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes (No

Page 4 of 9
Case 1:20-cv-02219-AJN Document1 Filed 03/12/20 Page 4 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

11.

If “Yes,” provide:
(1) Name of court:

 

(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

[Yes No
If “Yes,” provide:
(1) Name of court:

 

(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?
WYes ONo
If “Yes,” provide:
(a) Date you were taken into immigration custody: 03/06/2020

 

 

(b) Date of the removal or reinstatement order:
(c) Did you file an appeal with the Board of Immigration Appeals?
Yes No

Page 5 of 9
Case 1:20-cv-02219-AJN Document1 Filed 03/12/20 Page 5of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

12.

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
QO Yes No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

“Yes CINo
If “Yes,” provide:
(a) Kind of petition, motion, or application: 1-360 PETITION, 1-601 AND I-212 WAIVERS

 

(b) Name of the authority, agency, or court: DEPARTMENT OF HOMELAND SECURITY, UNITED CITIZEN
AND IMMIGRATION SERVICE, USCIS

 

 

(c) Date of filing: 11/25/2020

(d) Docket number, case number, or opinion number: EAC2006650204, EAC2006650224, EAC---240
(e) Result: PENDING

(f) Date of result:

(g) Issues raised: THE PETITONER HAD APPLIED FOR THE PETITION AND WAIVERS AND THE CASE
IS STILL PENDING BUT DHS ARRESTED THE PETITIONER WHILE THE CASE IS PENDING

 

 

 

 

 

 

 

 

 

 

Page 6 of 9
Case 1:20-cv-02219-AJN Document1 Filed 03/12/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13, State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: DUE PROCESS VIOLATIONS AND BREACH OF THE IMMIGRATION AND NATIONALITY
ACT

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):
THE PETITIONER CASE IS PENDING. THERE WAIVERS APPLICATIONS AND PETITION PENDING.
KEEPING THE PETITIONER IN JAIL NOW IS FRUSTRATING DUE PROCESS

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
Yes ZNo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OVYes No

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
(Yes No

Page 7 of 9
Case 1:20-cv-02219-AJN Document 1 Filed 03/12/20 Page 7 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

Yes WNo
14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

Request for Relief

15. State exactly what you want the court to do: TO ORDER RELEASE OF THE PETITIONER PENDING THE
RESOLUTION OF THE PENDING CASES. STOP THE DEPROTATION OF THE PETITIONER.

 

 

 

 

Page 8 of 9
Case 1:20-cv-02219-AJN Document1 Filed 03/12/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

[hy a ae
Date: 03/42/2020 ( VAseL WACO Le AG CLO?
By Daraginter J Siertre’tPetorer

DL. oO

OL ae
Signature of. Attoyney6r other autberized Peqen ifany
Errore

seegcereoni

eawrannsinncen nrc

Page 9 of 9
